10

1]

12

13

14

15

16

17

18

12

20

 

 

Case 1:20-cv-03228-RMP ECF No. 39 filed 05/12/21 PagelD.694 Page 1of 6

CHRISTOPHER J. KERLEY, WSBA #16489 THE HONORABLE
Evans, Craven & Lackie, P.S. ROSANNA M. PETERSON
818 W. Riverside, Suite 250

Spokane, WA 99201-0910

Telephone: (509) 455-5200

Fax: (509) 455-3632

ckerley@ecl-law.com

Among Attorneys for Defendants

D. R. (ROB) CASE, WSBA #34313
City Attorney

City of Selah

115 West Naches Avenue

Selah, WA 98942

Telephone: (509) 698-7330
Facsimile: (509) 698-7338

Email: Rob.Case@selahwa.gov
Among Attorneys for Defendants

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WASHINGTON

SELAH ALLIANCE FOR

EQUALITY; COURTNEY Case No. 1:20-cv-03228-RMP

HERNANDEZ; REV. DONALD

DAVID JR.; LAURA PEREZ, ANITA DECLARATION OF ERIN

CALLAHAN; KALAH JAMES, BARNETT IN OPPOSITION TO

CHARLOTTE TOWN; AMANDA PLAINTIFFS’ MOTION FOR

WATSON; and ANNA WHITLOCK, PRELIMINARY INJUNCTION
Plaintiffs,

Ne

CITY OF SELAH; SHERRY
RAYMOND, in her official capacity as
Mayor of the City of Selah; and
DONALD WAYMAN, in his official
capacity as City Administrator for the
City of Selah,

Defendants.

 

 

DECLARATION OF ERIN BARNETT - 1 ATTORNEY D. R. (ROB) CASE
(No. 1:20-cv-03228-RMP) City ATTORNEY

CITY OF SELAH
115 WEST NACHES AVE.
SELAH, WA 98942

 
10

1]

12

13

14

15

16

17

18

19

20

 

 

Case 1:20-cv-03228-RMP ECF No. 39 filed 05/12/21 PagelD.695 Page 2 of 6

I, ERIN BARNETT, do hereby declare and state as follows:

l. ] am over the 18 of age and fully competent.

2. In all regards, this Declaration is based on my personal knowledge.

Ea For the past five-plus years, I have been employed by the city of Selah
as its Code Enforcement Officer.

4. I have firsthand knowledge of how the city has acted with regard to
unlawful freestanding signs over the years.

5. Any argument or suggestion that the city has allowed unlawful
freestanding signs to exist for extended periods of time on city-owned ri ghts-of-way
(such as those along First Street/Highway 823 and Jim Clements Way/Highway 823)
is simply false. The city acts on unlawful signs within a reasonable time after it
discovers them. This has been true throughout the five-plus years that I have been
the Code Enforcement Officer. I am often the city worker who takes action on
unlawful freestanding signs, but sometimes a different member of the workforce also
takes action (such as City Administrator Wayman, who occasionally sees an
unlawful sign before I do when I am busy on other code compliance issues).

6. Similarly, any argument or suggestion that the city has played favorites
with regard to freestanding signs is also simply false. The city enforces its codified

prohibition on freestanding signs in public rights-of-way uniformly. Irrespective of

DECLARATION OF ERIN BARNETT - 2 ATTORNEY D. R. (ROB) CASE
(No. 1:20-cv-03228-RMP) City ATTORNEY
CITY OF SELAH
115 WEST NACHES AVE.

SELAH, WA 98942

 
10

1]

12

13

14

15

16

17

18

19

20

 

Case 1:20-cv-03228-RMP ECF No. 39 filed 05/12/21 PagelD.696 Page 3 of 6

message or messenger, the city removes unlawful freestanding signs from public
rights-of-way. Again, this has been true throughout my five-plus years.

7. I have created an action spreadsheet, spanning from 2016 through the
present date, which documents many of the occasions when I or another city
employee has removed (or required a citizen to remove) unlawful freestanding signs.
A copy of that spreadsheet is appended hereto, marked as “Exhibit A”. Notably, the
vast majority of entries on the action spreadsheet are for signs other than the
plaintiffs’ signs and for years other than 2020 and 2021.

8. In early 2021, another advocacy group — acting under the acronym
“F.A.L.S.E.” — also began placing unlawful freestanding signs in city-owned rights-
of-way. We acted on those signs no differently from how we have acted on the
plaintiffs’ signs (since the fall 2020 campaign season ended) or any other person’s
or group’s unlawful signs (during 2021 or any prior year).

9. During the fall 2020 campaign season, the city — acting via City
Administrator Donald Wayman and the City Attorney — agreed to allow the
“S.A.F.E.” group’s signs to remain on city-owned rights-of-way. That was their
decision, not mine. Once they made and communicated that decision, I did not take
any action on the S.A.F-.E. signs for the remainder of that campaign season (and I

am not aware of any other city employee doing so).

//f
DECLARATION OF ERIN BARNETT - 3 ATTORNEY D. R. (RoB) CASE
(No. 1:20-cv-03228-RMP) Ciry ATTORNEY

CITY OF SELAH
115 WEST NACHES AVE.

 

SELAH, WA 98942

 
10

11

12

3

14

15

16

17

18

Is

20

 

 

Case 1:20-cv-03228-RMP ECF No. 39 filed 05/12/21 PagelD.697 Page 4 of 6

10. During 2021 — long after the fall 2020 campaign season had ended —
S.A.F.E. signs were noticed on city-owned rights-of-way. I removed some of the
signs and I understand that other city workers may have done so also.

11. All S.A.F.E. signs that I have ever removed from any location were
taken to the public works office where they were held until they were picked up by
Anna Whitlock or another person. I did not throw away or otherwise damage any
S.A.F-.E. sign, whether in 2020 or 2021.

Under penalty of perjury, the foregoing is true and correct to best of my
recollection and knowledge.

DATED this 12" day of May, 2021.

Ch Barn oH

ERIN BARNETT
DECLARATION OF ERIN BARNETT - 4 ATTORNEY D. R, (ROB) CASE
(No. 1:20-cv-03228-RMP) City ATTORNEY
CITY OF SELAH

115 WEST NACHES AVE.
SELAH, WA 98942

 
10

11

12

13

14

15

16

17

18

19

20

 

 

Case 1:20-cv-03228-RMP ECF No. 39 filed 05/12/21 PagelD.698 Page 5 of 6

CERTIFICATE OF SERVICE

I hereby certify that on May 12, 2021, I caused the foregoing pleading to be

electronically filed with the Clerk of the Court via the CM/ECF System, which will

effectuate service of a copy of such pleading upon each of the attorneys of record

including:

Carolyn Gilbert, WSBA #51285

Joseph P. Cutler, WSBA #37234

Reina Almon-Griffin, WSBA #54651

Jane E. Carmody, WSBA #55409

Roxanne Degens, WSBA #57351

Perkins Coie LLP

1201 Third Avenue, Suite 4900

Seattle, WA 98101-3099

Telephone: (206) 358-800

Facsimile: (206) 359-900

Emails: CarolynGilbert@perkinscoie.com
JCutler@perkinscoie.com
RAImon-Griffin@perkinscoie.com
RDegens@perkinscoie.com

Among Attorneys for Plaintiffs

Antoinette M. Davis, WSBA #29821
Nancy Talner, WSBA #11196
Crystal Pardue, WSBA #54371
American Civil Liberties Union of
Washington Foundation

P.O. Box.2728

Seattle, WA 98111

Telephone: (206) 624-2184

Emails: talner@aclu-wa.org
tdavis@aclu-wa.org

cpardue@aclu-wa.org
Among Attorneys for Plaintiffs

DECLARATION OF ERIN BARNETT - 5
(No. 1:20-cv-03228-RMP)

ATTORNEY D. R. (ROB) CASE
Ciry ATTORNEY
CITY OF SELAH
115 WEST NACHES AVE.
SELAH, WA 98942

 
10

11

[2

13

14

15

16

17

18

19

20

 

Case 1:20-cv-03228-RMP ECF No. 39 filed 05/12/21 PagelD.699 Page 6 of 6

DATED this 12" day of May, 2021.

s/ D. R. (Rob) Case

D. R. (Rob) Case, WSBA #34313
City Attorney

City of Selah

Selah, WA 98942

Telephone: (509) 698-7330
Facsimile: (509) 698-7338
Email: Rob.Case@selahwa.gov
Among Attorneys for Defendants

 

DECLARATION OF ERIN BARNETT - 6 ATTORNEY D. R. (Rob) CASE
(No. 1:20-cv-03228-RMP) Crry ATTORNEY
CITY OF SELAH
115 WEST NACHES AVE.

 

SELAH, WA 98942

 
